Grikfin Smith, C. J. (dissenting). I agree that the judgments should be reversed, but dissent from the order of dismissal. The majority opinion contains this quotation from the testimony of Officer Potts: “ [Burnside’s] explanation to me was that they would take thi§ equipment and cut in on the public address system or transmission wire that was carrying racing results back to the place where their man was supposed to be stationed and that they would cut in on this information as it was broadcast [ed] from the bookie joints and in some way they would delay this message a few seconds; and they had a portable transmitter and they would transmit to their man in the bookie joint and tell him which horse came in, and he would place the bet, and by delaying action they would send this information in. ’ ’ It will be observed that the word “would” was used by Mr. Potts. Whether he intended to say that the effect of Burnside’s admission was that the equipment was being used, or had been used, or would be used for illegal purposes is not certain. The jury could have believed the former, and in that event there was substantial evidence to support the verdict. Because of the ambiguity, however, I would reverse and remand for a new trial. I therefore dissent from the order of dismissal.